 



EXHIBIT 10.1

$100,000,000

KCS ENERGY, INC.

7 1/8% SENIOR NOTES DUE 2012

PURCHASE AGREEMENT

April 5, 2005

      Credit Suisse First Boston LLC J.P. Morgan Securities Inc. Harris Nesbitt
Corp. BNP Paribas Securities Corp. Greenwich Capital Markets, Inc.
c/o:
  Credit Suisse First Boston LLC

  Eleven Madison Avenue

  New York, New York 10010-3629

Dear Sirs:

     1. Introductory. KCS Energy, Inc., a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
to the several initial purchasers named in Schedule A hereto (the “Purchasers”)
U.S. $100,000,000 aggregate principal amount of its 7 1/8% Senior Notes due 2012
(the “Offered Securities”) to be issued as additional securities under an
indenture, dated as of April 1, 2004, (the “Original Indenture”) as amended by
the First Supplemental Indenture thereto (the “First Supplemental Indenture”),
dated as of April 8, 2005 (the Original Indenture as amended and supplemented by
the First Supplemental Indenture, the “Indenture”), among the Company, KCS
Resources, Inc., a Delaware corporation, Medallion California Properties
Company, a Texas corporation, KCS Energy Services, Inc., a Delaware corporation,
and Proliq, Inc., a New Jersey corporation (collectively, the “Guarantors”), and
U.S. Bank National Association, as Trustee. The Offered Securities are
Additional Securities (as defined in the Indenture) to the $175,000,000
aggregate principal amount of 7 1/8% Senior Notes due 2012 previously issued and
outstanding, and shall constitute a single class therewith under the Indenture.

     The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement, to be dated as of the Closing Date (as defined
below), among the Company, the Guarantors and the Purchasers (the “Registration
Rights Agreement”), pursuant to which the Company agrees to file a registration
statement with the Securities Exchange Commission (the “Commission”) registering
the resale of the Offered Securities under the United States Securities Act of
1933, as amended (the “Securities Act”).

     The Company and the Guarantors hereby agree with the several Purchasers as
follows:

     2. Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors, jointly and severally, represent and warrant to, and
agree with, the several Purchasers that:

     (a) A preliminary offering circular and an offering circular relating to
the Offered Securities to be offered by the Purchasers have been prepared by the
Company. Such preliminary offering circular and offering circular (the “Offering
Circular”), as supplemented as of the date of this Agreement, together with any
other document incorporated by reference therein and any other document approved
by the Company for use in connection with the contemplated resale of the Offered
Securities are hereinafter collectively referred to as the “Offering Document.”
On the date of this Agreement, the Offering Document does not include any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
preceding sentence does not apply to statements in or omissions from the
Offering Document based upon written information furnished to the Company by any
Purchaser through Credit Suisse First Boston LLC (“CSFB”) specifically for use
therein, it being understood and agreed that the only such information is that
described as such in Section 7(b) hereof. Except as disclosed in the Offering
Document, on the date of this

 



--------------------------------------------------------------------------------



 



Agreement, the Company’s Annual Report on Form 10-K most recently filed with the
Commission and all subsequent reports (collectively, the “Exchange Act Reports”)
that have been filed by the Company with the Commission or sent to stockholders
pursuant to the Securities Exchange Act of 1934 (the “Exchange Act”) do not
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. Such documents, when they were filed
with the Commission, conformed in all material respects to the requirements of
the Exchange Act and the rules and regulations of the Commission thereunder.

     (b) The Company has been duly incorporated and is a validly existing
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own or lease and operate its properties and
conduct its business as described in the Offering Document and to enter into and
perform its obligations under this Agreement; the Company is duly qualified to
transact business as a foreign corporation and is in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified would not have a material adverse effect on the condition (financial
or other), business, properties or results of operations of the Company and its
subsidiaries taken as a whole (“Material Adverse Effect”); and, to the Company’s
knowledge, no proceeding has been instituted in any jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail, such power and
authority or qualification; and the Company does not own, lease or license any
asset or property or conduct any material business outside of the United States.

     (c) The entities listed on Schedule B hereto are the only subsidiaries,
direct or indirect, of the Company (the “Subsidiaries”).

     (d) Each Subsidiary has been duly incorporated and is a validly existing
corporation in good standing under the laws of the jurisdiction of its
incorporation, with corporate power and authority to own and lease and operate
its properties and conduct its business as described in the Offering Document
and to enter into and perform its obligations under this Agreement; each
Subsidiary is duly qualified to transact business as a foreign corporation in
good standing in all other jurisdictions in which its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not have a Material Adverse Effect;
and all of the issued and outstanding capital stock of each Subsidiary has been
duly authorized and validly issued and is fully paid and nonassessable and is
owned by the Company, directly or through subsidiaries, free from liens,
encumbrances and defects, except for liens resulting from the Company’s credit
facility and pledges under such credit facility.

     (e) Except for the Registration Rights Agreement, there are no contracts,
agreements or understandings between the Company or any Subsidiary and any
person granting such person the right to require the Company or such Subsidiary
to file a registration statement under the Securities Act with respect to any
securities of the Company or such Subsidiary or to require the Company or such
Subsidiary to include such securities with the Offered Securities and Subsidiary
Guarantees registered pursuant to any registration statement.

     (f) The Original Indenture and the First Supplemental Indenture have been
duly authorized by all necessary corporate action; the Offered Securities have
been duly authorized by all necessary corporate action; the Original Indenture
has been, and when the Offered Securities are delivered and paid for pursuant to
this Agreement on the Closing Date (as defined in Section 3), the First
Supplemental Indenture will have been duly executed and delivered, such Offered
Securities will have been duly executed, authenticated, issued and delivered and
will conform in all material respects to the description thereof contained in
the Offering Document and the Indenture and such Offered Securities will
constitute valid and legally binding obligations of the Company, enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

     (g) As of the Closing Date, the Original Indenture has been qualified
under, and the Indenture conforms in all material respects to, the requirements
of the United States Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture which is qualified thereunder.

2



--------------------------------------------------------------------------------



 



     (h) On the Closing Date, the Exchange Securities (as defined in the
Registration Rights Agreement) will have been duly authorized by the Company and
the Guarantors; and when the Exchange Securities are issued, executed and
authenticated in accordance with the terms of the Registration Rights Agreement
and the Indenture, the Exchange Securities will be entitled to the benefits of
the Indenture and will be the valid and legally binding obligations of the
Company and the Guarantors, enforceable in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

     (i) The Subsidiary Guarantee (as defined in the Indenture) to be endorsed
on the Exchange Securities by each Guarantor has been duly authorized by each
such Guarantor and, when issued, will have been duly executed and delivered by
each such Guarantor and will conform to the description thereof contained in the
Offering Document; and when the Exchange Securities have been issued, executed
and authenticated in accordance with the terms of the Registration Rights
Agreement and the Indenture, the Subsidiary Guarantee of each Guarantor endorsed
thereon will constitute valid and legally binding obligations of such Guarantor,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

     (j) There are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the Company
or any Purchaser for a brokerage commission, finder’s fee or other like payment,
other than the fees and compensation to be paid to the Purchasers in accordance
with this Agreement.

     (k) The Registration Rights Agreement has been duly authorized by the
Company and each of the Guarantors and, on the Closing Date, will have been duly
executed and delivered by the Company and each of the Guarantors; when the
Registration Rights Agreement has been duly executed and delivered by the
Company and the Guarantors and duly authorized, executed and delivered by the
Purchasers, the Registration Rights Agreement will be a valid and binding
agreement of the Company and each of the Guarantors, enforceable against the
Company and each Guarantor in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles; and on the Closing Date, the Registration Rights Agreement
will conform in all material respects as to legal matters to the description
thereof in the Offering Circular.

     (l) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by this Agreement or the Registration Rights Agreement
in connection with the issuance and sale of the Offered Securities by the
Company except for (i) such consents as may be required under applicable state
securities laws in connection with the purchase and resale of the Notes by the
Purchasers and (ii) such consents, with respect to the Exchange Securities
(including the related Guarantee), as may be required under applicable state
securities laws and the Securities Act, including the order of the Commission
declaring the Exchange Offer Registration Statement or the Shelf Registration
Statement (each as defined in the Registration Rights Agreement) effective.

     (m) Neither the Company nor any of the Subsidiaries is in violation of its
respective charter or by-laws or in default in the performance of any
obligation, agreement, covenant or condition contained in any indenture, loan
agreement, mortgage, lease or other agreement or instrument that is material to
the Company and the Subsidiaries, taken as a whole, to which the Company or any
of the Subsidiaries is a party or by which the Company or any of the
Subsidiaries or their respective property is bound (collectively, “Agreements
and Instruments”), except for such defaults that would not result in a Material
Adverse Effect; the execution, delivery and performance by the Company of its
obligations under the Indenture, this Agreement and the Registration Rights
Agreement, and the issuance and sale of the Offered Securities and compliance
with the terms and provisions thereof, do not and will not, whether with or
without the giving of notice or passage of time or both, conflict with or
constitute a breach of, or default or Repayment Event (as defined below) under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of the Subsidiaries pursuant to,
the Agreements and Instruments, nor will such action result in any violation of
(i) the provisions of the charter or by-laws of the Company or any of the
Subsidiaries or (ii) any applicable law, statute, rule, regulation, judgment,
order, writ or decree of

3



--------------------------------------------------------------------------------



 



any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any of the Subsidiaries or any of their assets,
properties or operations, which violations, in the case of clause (ii), would,
individually or in the aggregate, either have a Material Adverse Effect or a
material adverse effect on the consummation of the transactions contemplated
herein; and the Company has full power and authority to authorize, issue and
sell the Offered Securities as contemplated by this Agreement. As used herein,
“Repayment Event” means any event or condition that gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of the Subsidiaries.

     (n) This Agreement has been duly authorized, executed and delivered by the
Company and each of the Guarantors.

     (o) The Company and the Subsidiaries have good and indefeasible title to
all of their interests in oil and gas properties (other than interests earned
under farm-out, participation or similar agreements in which an assignment or
transfer is pending) and all other real property owned by the Company and the
Subsidiaries and good title to all other properties owned by them, in each case,
free and clear of all mortgages, pledges, liens, security interests, claims,
restrictions or encumbrances of any kind except such as (i) are described in the
Offering Document, (ii) liens and encumbrances under operating agreements,
unitization and pooling agreements, production sales contracts, farm-out
agreements and other oil and gas exploration participation and production
agreements, in each case that secure payment of amounts not yet due and payable
for the performance of other unmatured obligations and are of a scope and nature
customary in the oil and gas industry or arise in connection with drilling and
production operations, or (iii) do not, individually or in the aggregate,
materially affect the value of the affected property and do not interfere with
the use made and proposed to be made of such property by the Company or the
Subsidiaries, as the case may be; all of the leases and subleases of real
property that are material to the business of the Company or any of the
Subsidiaries and under which the Company or any of the Subsidiaries holds
properties described in the Offering Document, are in full force and effect, and
neither the Company nor any of the Subsidiaries has received notice of any
material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any of the Subsidiaries under any of such leases or
subleases, or affecting or questioning the rights of the Company or such
Subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.

     (p) The Company and the Subsidiaries possess such permits, licenses,
approvals, consents and other authorizations (collectively, “Governmental
Licenses”) issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the business in the manner described in
the Offering Document, subject to such qualifications as may be set forth in the
Offering Document and except for such Governmental Licenses which, if not
obtained, would not, individually or in the aggregate, have a Material Adverse
Effect; the Company and the Subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses, subject to such qualifications as
may be set forth in the Offering Document and except for such noncompliance
which would not, individually or in the aggregate, have a Material Adverse
Effect; all of the Governmental Licenses are valid and in full force and effect,
subject to such qualifications as may be set forth in the Offering Document and
except for such Governmental Licenses which, if not valid and in full force and
effect, would not, individually or in the aggregate, have a Material Adverse
Effect; and neither the Company nor any of the Subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
any of the Subsidiaries, would, individually or in the aggregate, have a
Material Adverse Effect.

     (q) No labor dispute with the employees of the Company or any Subsidiary
exists or, to the knowledge of the Company, is imminent that could reasonably be
expected to result in a Material Adverse Effect.

     (r) The Company and the Subsidiaries own or possess, or can acquire on
reasonable terms, adequate trademarks, trade names and other rights to
inventions, know-how (including unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), patents, copyrights,
confidential information and other intellectual property (collectively,
“intellectual property rights”) necessary to conduct the business now operated
by them, or presently employed by them, and have not received any notice of
infringement of or

4



--------------------------------------------------------------------------------



 



conflict with asserted rights of others with respect to any intellectual
property rights that, if determined adversely to the Company or any of the
Subsidiaries, would, individually or in the aggregate, have a Material Adverse
Effect.

     (s) (i) neither the Company nor any of the Subsidiaries is in violation of
any federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”); (ii) the Company and the Subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements; (iii) to the knowledge of
the Company, there are no pending or threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any of the Subsidiaries; and (iv) there
are no events or circumstances that could reasonably be expected to form the
basis of an order for clean-up or remediation, or an action, suit or proceeding
by any private party or governmental body or agency, against or affecting the
Company or any of the Subsidiaries relating to Hazardous Materials or any
Environmental Laws, except in the case of clauses (i), (ii), (iii) or (iv) where
such violation, failure to receive required permits, authorizations and
approvals or failure to comply with the requirements of such permits,
authorizations and approvals, action or liabilities related to Hazardous
Materials or any Environmental Laws would not, individually or in the aggregate,
have a Material Adverse Effect.

     (t) As of the date hereof, (i) all royalties, rentals, deposits and other
amounts owed under the oil and gas leases constituting the oil and gas
properties of the Company and the Subsidiaries have been properly and timely
paid (other than amounts held in routine suspense accounts pending payments),
and no material amount of proceeds from the sale or production attributable to
the oil and gas properties of the Company and the Subsidiaries are currently
being held in suspense by any purchaser thereof, except where such amounts due
could not, individually or in the aggregate, have a Material Adverse Effect on
the Company or any of the Subsidiaries, and (ii) there are no claims under
take-or-pay contracts pursuant to which natural gas purchasers have any make-up
rights affecting the interests of the Company or the Subsidiaries in their oil
and gas properties, except where such claims could not, individually or in the
aggregate, have a Material Adverse Effect on the Company or any of the
Subsidiaries.

     (u) There are no pending actions, suits or proceedings against or affecting
the Company, any of the Subsidiaries or any of their respective properties that,
if determined adversely to the Company or any of the Subsidiaries, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect, or that might reasonably be expected to materially and adversely affect
the ability of the Company or any Guarantor to perform its obligations under the
Indenture, this Agreement or the Registration Rights Agreement, or which are
otherwise material in the context of the sale of the Offered Securities; to the
Company’s knowledge, no such actions, suits or proceedings are threatened or
contemplated; and the aggregate of all pending legal or governmental proceedings
to which the Company or any of the Subsidiaries is a party or of which any of
their respective properties or assets is the subject that are not described in
the Offering Document, including ordinary routine litigation incidental to the
business, could not reasonably be expected to result in a Material Adverse
Effect.

     (v) The financial statements included in the Offering Document, together
with the related schedules and notes thereto, present fairly the financial
position of the Company and its consolidated subsidiaries as of the dates shown
and their results of operations and cash flows for the periods shown, and,
except as otherwise disclosed in the Offering Document, such financial
statements have been prepared in conformity with the generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis throughout the periods involved.

5



--------------------------------------------------------------------------------



 



     (w) Except as disclosed in the Offering Document dated the date hereof,
since the date of the latest audited financial statements included in the
Offering Document, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or other), business, properties, results of operations or
business prospects of the Company and the Subsidiaries taken as a whole; the
Company and the Subsidiaries have not incurred any liability or obligations,
direct or contingent, nor entered into any transaction, other than those in the
ordinary course of business, which are material with respect to the Company or
the Subsidiaries; there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock; and
there has not been any material adverse change in the capital stock, short-term
debt or long term debt of the Company or any of the Subsidiaries.

     (x) The Company is subject to the reporting requirements of either
Section 13 or Section 15(d) of the Exchange Act and files reports with the
Commission on the Electronic Data Gathering, Analysis, and Retrieval
(EDGAR) system.

     (y) Neither the Company nor any of the Guarantors is an open-end investment
company, unit investment trust or face-amount certificate company that is, or is
required to be, registered under Section 8 of the United States Investment
Company Act of 1940 (the “Investment Company Act”); and the Company and each of
the Guarantors are not and, after giving effect to the offering and sale of the
Offered Securities and the application of the proceeds thereof as described in
the Offering Document, will not be an “investment company” as defined in the
Investment Company Act.

     (z) Except for the Initial Securities, no securities of the same class
(within the meaning of Rule 144A(d)(3) under the Securities Act) as the Offered
Securities are listed on any national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.

     (aa) Neither the Company nor any of the Subsidiaries nor any agent thereof
acting on the behalf of them has taken, and none of them will take, any action
that could reasonably be expected to cause this Agreement or the issuance or
sale of the Offered Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.

     (bb) No “nationally recognized statistical rating organization” as such
term is defined for purposes of Rule 436(g)(2) under the Securities Act (i) has
imposed (or has informed the Company or any Guarantor that it is considering
imposing) any condition (financial or otherwise) on the Company’s or any
Guarantor’s retaining any rating assigned to the Company or any Guarantor, any
securities of the Company or any Guarantor or (ii) has indicated to the Company
or any Guarantor that it is considering (A) the downgrading, suspension, or
withdrawal of, or any review for a possible change that does not indicate the
direction of the possible change in, any rating so assigned or (B) any change in
the outlook for any rating of the Company, any Guarantor or any securities of
the Company or any Guarantor.

     (cc) No form of general solicitation or general advertising (as defined in
Regulation D under the Securities Act) was used by the Company, the Guarantors
or any of their respective representatives (other than the Purchasers, as to
whom the Company and the Guarantors make no representation or warranty) in
connection with the offer and sale of the Offered Securities contemplated
hereby, including, but not limited to, articles, notices or other communications
published in any newspaper, magazine, or similar medium or broadcast over
television or radio, or any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising.

     (dd) The sale of the Offered Securities pursuant to Regulation S under the
Securities Act (“Regulation S”) is not part of a plan or scheme to evade the
registration provisions of the Securities Act.

     (ee) No registration under the Securities Act of the Offered Securities or
the Subsidiary Guarantees is required for the sale of the Offered Securities and
the Subsidiary Guarantees to the Purchasers as contemplated hereby or for the
Exempt Resales assuming the accuracy of the Purchaser’s representations set
forth in Section 4 hereof.

6



--------------------------------------------------------------------------------



 



     (ff) Neither the Company, nor any of its affiliates, nor any person acting
on its or their behalf (i) has, within the six-month period prior to the date
hereof, offered or sold in the United States or to any U.S. person (as such
terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act or
(B) with respect to any such securities sold in reliance on Rule 903 of
Regulation S, by means of any directed selling efforts within the meaning of
Rule 902(c) of Regulation S. The Company, its affiliates and any person acting
on its or their behalf (other than the Purchasers, as to whom the Company and
the Guarantors make no representation) have complied and will comply with the
offering restrictions requirement of Regulation S. The Company has not entered
and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for this Agreement.

     (gg) Ernst & Young LLP, which is reporting on the audited financial
statements of the Company included in the Offering Document, are independent
public accountants within the meaning of the Securities Act.

     (hh) There are no contracts or documents that are required to be described
in the Offering Document or the documents incorporated by reference therein or
to be filed as exhibits thereto that have not been so described and filed as
required.

     (ii) The statistical and market-related data included or incorporated by
reference in the Offering Document are based on or derived from sources that the
Company believes to be reliable and accurate or represent the Company’s good
faith estimates that are made on the basis of data derived from such sources.

     (jj) All United States federal income tax returns of the Company and the
Subsidiaries required by law to be filed have been filed (or extensions with
respect to such tax returns have been obtained); all taxes shown by such filed
tax returns or otherwise assessed, that are due and payable, have been paid,
except those which are being contested in good faith and as to which adequate
reserves have been provided in accordance with generally accepted accounting
principles; the Company has not received any notice from the Internal Revenue
Service that it intends to audit the Company’s federal income tax returns for
any year during the three year period ended December 31, 2004 and no audit
proceeding by the Internal Revenue Service has been conducted during such
period; the Company and the Subsidiaries have filed all other tax returns (or
obtained extensions with respect to such tax returns) that are required to have
been filed by them pursuant to applicable foreign, state, local or other law,
and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Company and the Subsidiaries, except those which are
being contested in good faith and as to which adequate reserves have been
provided in accordance with generally accepted accounting principles; and the
charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate in all material respects to meet any assessments or reassessments for
additional income tax for any years not finally determined.

     (kk) The Company and the Subsidiaries carry or are covered by insurance,
with financially sound and reputable insurers, in such amounts and covering such
risks as is generally maintained by companies similar to the Company engaged in
the same or similar business, and all such insurance is in full force and
effect.

     (ll) No relationship, direct or indirect, exists between or among any of
the Company or any affiliate of the Company, on the one hand, and any director,
officer, stockholder, customer or supplier of any of them, on the other hand,
which is required by the Exchange Act to be described in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2004, which is not so
described or is not described as required.

     (mm) The written engineering report audited by Netherland, Sewell &
Associates, Inc., an oil and gas engineering consulting firm (“NSAI”), dated
March 3, 2005, setting forth the proved reserves attributed to the oil and gas
properties of the Company and the Subsidiaries accurately reflects in all
material respects the ownership interests of the Company and the Subsidiaries in
the properties therein as of December 31, 2004, except as otherwise disclosed in
the Offering Document; the information furnished by the Company to NSAI for
purposes of conducting its audit, including, without limitation, production,
costs of operation and

7



--------------------------------------------------------------------------------



 



development, current prices for production, agreements relating to current and
future operations and sales of production, was true, correct and complete in all
material respects on the date supplied and was prepared in accordance with
customary industry practices, as indicated in the letter of NSAI dated March 3,
2005; and NSAI is independent with respect to the Company.

     (nn) The principal executive officer and principal financial officer of the
Company have made all certifications required by the Sarbanes-Oxley Act of 2002
(the “Sarbanes-Oxley Act”) or any related rules and regulations promulgated by
the Commission, and the statements contained in any such certification are
complete and correct; the Company maintains “disclosure controls and procedures”
(as defined in Rule 13a-15(e) under the Exchange Act), and such controls and
procedures are designed (i) to ensure that material information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms and (ii) to ensure that
material information required to be disclosed by the Company in the reports that
it files or submits under the Exchange Act is accumulated and communicated to
the Company’s management, including its principal executive officer and
principal financial officer, as appropriate to allow timely decisions regarding
required disclosure; the Company does not have any material weaknesses in
internal control over financial reporting (as defined in Rule 13a-15(f) under
the Exchange Act), and there has been no fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal control over financial reporting (as defined in
Rule 13a-15(f) under the Exchange Act); and the Company is otherwise in
compliance in all material respects with all applicable effective provisions of
the Sarbanes-Oxley Act and the rules and regulations promulgated by the
Commission.

     3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company agrees to sell to the
Purchasers, and the Purchasers agree, severally and not jointly, to purchase
from the Company, at a purchase price of 98.6125% of the principal amount
thereof plus accrued interest from April 1, 2005 to the Closing Date (as defined
below), the respective principal amounts of the Offered Securities set forth
opposite the names of the several Purchasers in Schedule A hereto.

     The Company will deliver against payment of the purchase price the Offered
Securities to be offered and sold by the Purchasers in reliance on Regulation S
(the “Regulation S Securities”) in the form of one or more permanent global
Securities in registered form without interest coupons (the “Regulation S Global
Securities”), which will be deposited with the Trustee as custodian for The
Depository Trust Company (“DTC”) and registered in the name of Cede & Co., as
nominee for DTC. The Company will deliver against payment of the purchase price
the Offered Securities to be purchased by each Purchaser hereunder and to be
offered and sold by each Purchaser in reliance on Rule 144A under the Securities
Act (the “144A Securities”) in the form of one or more permanent global
securities in definitive form without interest coupons (the “Restricted Global
Securities”) deposited with the Trustee as custodian for DTC and registered in
the name of Cede & Co., as nominee for DTC. The Regulation S Global Securities
and the Restricted Global Securities shall be assigned separate CUSIP numbers.
The Restricted Global Securities shall include the legend regarding restrictions
on transfer set forth under “Transfer Restrictions” in the Offering Document.

     Payment for the Regulation S Securities and the 144A Securities shall be
made by the Purchasers in Federal (same day) funds by wire transfer to an
account at a bank acceptable to CSFB drawn to the order of the Company at the
office of Vinson & Elkins L.L.P. at 9:00 A.M. (New York time), on April 8, 2005,
or at such other time not later than five full business days thereafter as CSFB
and the Company determine, such time being herein referred to as the “Closing
Date,” against delivery to the Trustee as custodian for DTC of (i) the
Regulation S Global Securities representing all of the Regulation S Securities
and (ii) the Restricted Global Securities representing all of the 144A
Securities. The Regulation S Global Securities and the Restricted Global
Securities will be made available for checking at the above office of Vinson &
Elkins L.L.P. at least 24 hours prior to the Closing Date.

4. Representations by Purchasers; Resale by Purchasers.

     (a) Each Purchaser severally represents and warrants to the Company that it
is an “accredited investor” within the meaning of Regulation D under the
Securities Act.

8



--------------------------------------------------------------------------------



 



     (b) Each Purchaser severally acknowledges that the Offered Securities have
not been registered under the Securities Act and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
except in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Purchaser severally
represents and agrees that it has offered and sold the Offered Securities, and
will offer and sell the Offered Securities (i) as part of its distribution at
any time and (ii) otherwise until 40 days after the later of the commencement of
the offering and the Closing Date, only in accordance with Rule 903 or Rule 144A
under the Securities Act (“Rule 144A”). Accordingly, neither such Purchaser nor
its affiliates, nor any persons acting on its or their behalf, have engaged or
will engage in any directed selling efforts with respect to the Offered
Securities, and such Purchaser, its affiliates and all persons acting on its or
their behalf have complied and will comply with the offering restrictions
requirement of Regulation S. Each Purchaser severally agrees that, at or prior
to confirmation of sale of the Offered Securities, other than a sale pursuant to
Rule 144A, such Purchaser will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases the
Offered Securities from it during the restricted period a confirmation or notice
to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”

     Terms used in this subsection (b) have the meanings given to them by
Regulation S.

     (c) Each Purchaser severally agrees that it and each of its affiliates have
not entered and will not enter into any contractual arrangement with respect to
the distribution of the Offered Securities except for any such arrangements with
the other Purchasers or affiliates of the other Purchasers with the prior
written consent of the Company.

     (d) Each Purchaser severally agrees that it and each of its affiliates will
not offer or sell the Offered Securities in the United States by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act, including, but not limited to (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio; or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Each Purchaser severally agrees, with
respect to resales made in reliance on Rule 144A of any of the Offered
Securities, to deliver either with the confirmation of such resale or otherwise
prior to settlement of such resale a notice to the effect that the resale of
such Offered Securities has been made in reliance upon the exemption from the
registration requirements of the Securities Act provided by Rule 144A.

     (e) Each of the Purchasers severally represents and agrees that (i) it has
not offered or sold and prior to the expiry of a period of six months from the
Closing Date, will not offer or sell any Offered Securities to persons in the
United Kingdom except to persons whose ordinary activities involve them in
acquiring, holding, managing or disposing of investments (as principal or agent)
for the purposes of their businesses or otherwise in circumstances which have
not resulted and will not result in an offer to the public in the United Kingdom
within the meaning of the Public Offers of Securities Regulations 1995; (ii) it
has only communicated or caused to be communicated and will only communicate or
cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of Section 21 of the Financial Services and Markets
Act 2000 (the “FSMA”)) received by it in connection with the issue or sale of
any Offered Securities in circumstances in which Section 21(1) of the FSMA does
not apply to the Company or any of the Guarantors; and (iii) it has complied and
will comply with all applicable provisions of the FSMA with respect to anything
done by it in relation to the Offered Securities in, from or otherwise involving
the United Kingdom.

9



--------------------------------------------------------------------------------



 



     5. Certain Agreements of the Company and the Guarantors. The Company and
the Guarantors, jointly and severally, agree with the several Purchasers that:

     (a) The Company will advise CSFB promptly of any proposal to amend or
supplement the Offering Document and will not effect such amendment or
supplementation without CSFB’s consent. If, at any time prior to the completion
of the resale of the Offered Securities by the Purchasers, any event occurs as a
result of which the Offering Document as then amended or supplemented would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or if it is necessary
at any such time to amend or supplement the Offering Document to comply with any
applicable law, the Company promptly will notify CSFB of such event and promptly
will prepare, at its own expense, an amendment or supplement which will correct
such statement or omission or effect such compliance. Neither CSFB’s consent to,
nor the Purchasers’ delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 6.

     (b) The Company will furnish to CSFB copies of any preliminary offering
circular, the Offering Document and all amendments and supplements to such
documents, in each case as soon as available and in such quantities as CSFB
requests. At any time when the Company is not subject to Section 13 or 15(d) of
the Exchange Act, the Company will promptly furnish or cause to be furnished to
CSFB and, upon request, to each of the other Purchasers, and, upon request of
holders and prospective purchasers of the Offered Securities, to such holders
and purchasers, copies of the information required to be delivered to holders
and prospective purchasers of the Offered Securities pursuant to Rule 144A(d)(4)
under the Securities Act (or any successor provision thereto) in order to permit
compliance with Rule 144A in connection with resales by such holders of the
Offered Securities. The Company will pay the expenses of printing and
distributing to the Purchasers all such documents.

     (c) The Company will arrange for the qualification of the Offered
Securities for sale and the determination of their eligibility for investment
under the laws of such jurisdictions in the United States and Canada as CSFB
designates and will continue such qualifications in effect so long as required
for the resale of the Offered Securities by the Purchasers, provided that the
Company will not be required to qualify as a foreign corporation or to file a
general consent to service of process in any such state.

     (d) During the period of two years after the Closing Date, the Company
will, upon request, furnish to CSFB, each of the other Purchasers and any holder
of the Offered Securities a copy of the restrictions on transfer applicable to
the Offered Securities.

     (e) During the period of two years after the Closing Date, the Company will
not, and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Offered Securities that have been
reacquired by any of them.

     (f) During the period of two years after the Closing Date, the Company will
not be or become, an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the Investment Company Act.

     (g) The Company and the Guarantors, jointly and severally, will pay all
expenses incidental to the performance of its obligations under this Agreement,
the First Supplemental Indenture and the Registration Rights Agreement,
including (i) the fees and expenses of the Trustee and its professional
advisers; (ii) all expenses in connection with the execution, issue,
authentication, packaging and initial delivery of the Offered Securities and, as
applicable, the Exchange Securities, the preparation and printing of this
Agreement, the Registration Rights Agreement, the Offered Securities, the First
Supplemental Indenture, the Offering Document and amendments and supplements
thereto, and any other document relating to the issuance, offer, sale and
delivery of the Offered Securities and, as applicable, the Exchange Securities;
(iii) the cost of listing the Offered Securities and qualifying the Offered
Securities for trading in The PortalSM Market and any expenses incidental
thereto; (iv) the cost of any advertising approved by the Company in connection
with the issue of the Offered Securities; (v) any expenses (including fees and
disbursements of counsel) incurred in connection with qualification of the
Offered Securities or the Exchange Securities for sale under the laws of such
jurisdictions in the United States and Canada as CSFB designates and the
printing of memoranda relating

10



--------------------------------------------------------------------------------



 



thereto; (vi) any fees charged by investment rating agencies for the rating of
the Offered Securities or the Exchange Securities; and (vii) expenses incurred
in distributing preliminary offering circulars and the Offering Document
(including any amendments and supplements thereto) to the Purchasers. The
Company and the Guarantors on the one hand and the Purchasers on the other will
each pay half of the travel expenses and any other expenses of the Purchasers
and the Company incurred in connection with attending or hosting meetings with
prospective purchasers of the Offered Securities.

     (h) In connection with the offering, until CSFB has notified the Company
and the other Purchasers of the completion of the resale of the Offered
Securities, neither the Company nor any of its affiliates has or will, either
alone or with one or more other persons, bid for or purchase for any account in
which it or any of its affiliates has a beneficial interest any Offered
Securities or attempt to induce any person to purchase any Offered Securities;
and neither it nor any of its affiliates will make bids or purchases for the
purpose of creating actual, or apparent, active trading in, or of raising the
price of, the Offered Securities.

     (i) For a period of 90 days after the date of the initial offering of the
Offered Securities by the Purchasers, none of the Company nor any of the
Guarantors will offer, sell, contract to sell, pledge or otherwise dispose of,
directly or indirectly, or file with the Commission a registration statement
under the Act (other than the Exchange Offer Registration Statement or the Shelf
Registration Statement (each as defined in the Registration Rights Agreement))
relating to, any United States dollar-denominated debt securities issued or
guaranteed by the Company or any Guarantor and having a maturity of more than
one year from the date of issue; provided that this provision shall not prohibit
the issuance of the Exchange Securities. Neither the Company nor any Guarantor
will at any time offer, sell, contract to sell, pledge or otherwise dispose of,
directly or indirectly, any securities under circumstances where such offer,
sale, pledge, contract or disposition would cause the exemption afforded by
Section 4(2) of the Securities Act or the safe harbor of Regulation S thereunder
to cease to be applicable to the offer and sale of the Offered Securities.

     (j) The Company will use its reasonable best efforts to cause the Offered
Securities to be eligible for The PortalSM Market.

     (k) The Fourth Amendment to the Second Amended and Restated Credit
Agreement shall be in full force and effect.

        6. Conditions of the Obligations of the Purchasers. The obligations of
the several Purchasers to purchase and pay for the Offered Securities on the
Closing Date will be subject to the accuracy of the representations and
warranties on the part of the Company and each of the Guarantors herein on the
date hereof and the Closing Date, to the accuracy of the statements of officers
of the Company and each of the Guarantors made pursuant to the provisions
hereof, to the performance by the Company and each of the Guarantors of their
respective obligations hereunder and to the following additional conditions
precedent:

     (a) The Purchasers shall have received a letter, dated the date of this
Agreement, of Ernst & Young LLP confirming that they are independent public
accountants within the meaning of the Securities Act and the applicable
published rules and regulations thereunder (“Rules and Regulations”) and to the
effect that:

     (i) in their opinion, the financial statements examined by them and
included in the Offering Document and in the Exchange Act Reports comply as to
form in all material respects with the applicable accounting requirements of the
Securities Act and the related published Rules and Regulations;

     (ii) on the basis of a reading of the latest available interim financial
statements of the Company, inquiries of officials of the Company who have
responsibility for financial and accounting matters and other specified
procedures, nothing came to their attention that caused them to believe that:

     (A) at the date of the latest available balance sheet read by such
accountants, or at a subsequent specified date not more than three business days
prior to the date of this Agreement, there was any change in the capital stock
or any increase in short-term indebtedness or long-term debt of the Company and
its consolidated subsidiaries or, at the date of the latest available balance
sheet read by such accountants, there was any decrease in consolidated net
current assets or net assets, as compared

11



--------------------------------------------------------------------------------



 



with amounts shown on the latest balance sheet included or incorporated by
reference in the Offering Document; or

     (B) for the period from the closing date of the latest income statement
included or incorporated by reference in the Offering Document to the closing
date of the latest available income statement read by such accountants there
were any decreases, as compared with the corresponding period of the previous
year and with the period of corresponding length ended the date of the latest
income statement included in the Offering Document, in consolidated net sales,
net operating income, consolidated net income or in the ratio of earnings to
fixed charges;

except in all cases set forth in clauses A and B above for changes, increases or
decreases which the Offering Document disclose have occurred or may occur or
which are described in such letter; and

     (iii) they have compared specified dollar amounts (or percentages derived
from such dollar amounts) and other financial information contained in the
Offering Document and the Exchange Act Reports (in each case to the extent that
such dollar amounts, percentages and other financial information are derived
from the general accounting records of the Company and the Subsidiaries subject
to the internal controls of the Company’s accounting system or are derived
directly from such records by analysis or computation) with the results obtained
from inquiries, a reading of such general accounting records and other
procedures specified in such letter and have found such dollar amounts,
percentages and other financial information to be in agreement with such
results, except as otherwise specified in such letter.

     (b) Subsequent to the execution and delivery of this Agreement, there shall
not have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and the Subsidiaries taken as one
enterprise which, in the judgment of a majority in interest of the Purchasers,
including CSFB, is material and adverse and makes it impractical or inadvisable
to proceed with completion of the offering or the sale of and payment for the
Offered Securities; (ii) any downgrading in the rating of any debt securities of
the Company by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g) under the Securities Act), or any public
announcement that any such organization has under surveillance or review its
rating of any debt securities of the Company (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement that the Company has been
placed on negative outlook; (iii) any change in U.S. or international financial,
political or economic conditions or currency exchange rates or exchange controls
as would, in the judgment of a majority in interest of the Purchasers, including
CSFB, be likely to prejudice materially the success of the proposed issue, sale
or distribution of the Offered Securities, whether in the primary market or in
respect of dealings in the secondary market; (iv) any material suspension or
material limitation of trading in securities generally on the New York Stock
Exchange or any setting of minimum prices for trading on such exchange, or any
suspension of trading of any securities of the Company on any exchange or in the
over-the-counter market; (v) any banking moratorium declared by U.S. Federal or
New York authorities; (vi) any major disruption of settlements of securities or
clearance services in the United States; or (vii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of a majority in interest of the Purchasers,
including CSFB, the effect of any such attack, outbreak, escalation, act,
declaration, calamity or emergency makes it impractical or inadvisable to
proceed with completion of the offering or sale of and payment for the Offered
Securities.

     (c) The Purchasers shall have received an opinion, dated the Closing Date,
of Andrews Kurth LLP, counsel for the Company, that:

     (i) The Company is validly existing as a corporation in good standing under
the laws of the State of Delaware.

     (ii) The Company has the corporate power and authority to own or lease and
operate its properties and to conduct its business, in each case as described in
the Offering Circular.

     (iii) Each of KCS Resources, Inc., Medallion California Properties Company
and KCS Energy Services, Inc. is a validly existing corporation in good standing
under the laws of the jurisdiction of its

12



--------------------------------------------------------------------------------



 



incorporation, with the corporate power and authority to own or lease and
operate its properties and to conduct its business in each case as described in
the Offering Circular; and all of the issued and outstanding capital stock of
each of KCS Resources, Inc., Medallion California Properties Company and KCS
Energy Services, Inc. has been duly authorized and validly issued and is owned
of record and, to such counsel’s knowledge, beneficially by the Company,
directly or through subsidiaries.

     (iv) Each of this Agreement, the Original Indenture and the First
Supplemental Indenture and the Registration Rights Agreement has been duly
authorized, executed and delivered by the Company, KCS Resources, Inc.,
Medallion California Properties Company and KCS Energy Services, Inc.; and, to
the extent such matters are governed by the Applicable Laws (as defined in such
counsel’s opinion) of the State of New York, each of this Agreement, the
Original Indenture and the First Supplemental Indenture and the Registration
Rights Agreement has been duly executed and delivered by Proliq, Inc.

     (v) The issuance and sale of the Offered Securities has been duly
authorized by the Company; the Subsidiary Guarantee to be endorsed on the
Offered Securities has been duly authorized, executed and delivered on behalf of
each of KCS Resources, Inc., Medallion California Properties Company and KCS
Energy Services, Inc.; to the extent such matters are governed by the Applicable
Laws of the State of New York, the Subsidiary Guarantee has been duly executed
and delivered on behalf of Proliq, Inc.; the Exchange Securities have been duly
authorized by the Company; and the Subsidiary Guarantee to be endorsed on the
Exchange Securities (the “Exchange Notes Guarantee”) has been duly authorized by
each of KCS Resources, Inc., Medallion California Properties Company and KCS
Energy Services, Inc.

     (vi) Under the Applicable Laws of the State of New York, the Indenture (as
defined in the Purchase Agreement) constitutes a valid and legally binding
obligation of the Company and the Guarantors, enforceable against each of them
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

     (vii) The Indenture conforms in all material respects to the requirements
of the Trust Indenture Act and the rules and regulations of the Commission
applicable to an indenture which is qualified thereunder.

     (viii) Under the Applicable Laws of the State of New York, the Registration
Rights Agreement constitutes a valid and legally binding obligation of the
Company and the Guarantors, enforceable against each of them in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

     (ix) Under the Applicable Laws of the State of New York, when validly
issued by the Company and authenticated by the Trustee in the manner provided in
the Indenture and delivered to and paid for by the Purchasers in accordance with
this Agreement, the Offered Securities will constitute valid and binding
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles; and, under the Applicable Laws of the State of
New York, when the Offered Securities have been validly issued by the Company
and authenticated by the Trustee in the manner provided in the Indenture and
delivered to and paid for by the Purchasers in accordance with this Agreement
and when the Subsidiary Guarantee has been duly executed and delivered by the
Guarantors, the Subsidiary Guarantee will constitute a valid and binding
obligation of each of the Guarantors, enforceable against each of the Guarantors
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

     (x) Under the Applicable Laws of the State of New York, when validly issued
by the Company and authenticated by the Trustee in the manner provided in the
Indenture and delivered in exchange for the Offered Securities pursuant to the
exchange offer contemplated by the Registration Rights Agreement,

13



--------------------------------------------------------------------------------



 



the Exchange Securities will constitute valid and binding obligations of the
Company, entitled to the benefits of the Indenture and enforceable against the
Company in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles; and, under the Applicable Laws of the State of New York, when the
Exchange Securities have been validly issued by the Company and authenticated by
the Trustee in the manner provided in the Indenture and delivered in exchange
for the Offered Securities pursuant to the exchange offer contemplated by the
Registration Rights Agreement and when the Exchange Notes Guarantee has been
duly executed and delivered by the Guarantors, the Exchange Notes Guarantee will
constitute a valid and binding obligation of each of the Guarantors, enforceable
against each of the Guarantors in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

     (xi) To such counsel’s knowledge, neither the Company nor KCS Resources,
Inc., Medallion California Properties Company or KCS Energy Services, Inc. is in
violation of its charter or by-laws.

     (xii) None of (i) the execution and delivery on behalf of, or the
incurrence or performance by the Company, KCS Resources, Inc., Medallion
California Properties Company or KCS Energy Services, Inc. of their respective
obligations under, each of the Transaction Agreements (as defined in such
counsel’s opinion), each in accordance with its terms, (ii) the offering,
issuance, sale and delivery of the Offered Securities pursuant to this
Agreement, (iii) the issuance of the Offered Notes Guarantee, (iv) the offering,
issuance, exchange and delivery of the Exchange Securities pursuant to the
exchange offer contemplated by the Registration Rights Agreement in the manner
therein contemplated or (v) the issuance of the Exchange Notes Guarantee at such
time as the Exchange Securities are issued pursuant to the exchange offer
contemplated by the Registration Rights Agreement in the manner therein
contemplated (A) constituted, constitutes or will constitute a violation of the
organizational documents of the Company, KCS Resources, Inc., Medallion
California Properties Company or KCS Energy Services, Inc., (B) constituted,
constitutes or will constitute a breach or violation of, or a default (or an
event which, with notice or lapse of time or both, would constitute such a
default), under any Applicable Contract (as defined in such counsel’s opinion),
(C) resulted, results or will result in the creation of any security interest
in, or lien upon, any of the property or assets of the Company, KCS Resources,
Inc., Medallion California Properties Company or KCS Energy Services, Inc.
pursuant to any Applicable Contract, or (D) resulted, results or will result in
any violation of (i) the Applicable Laws of the State of Texas, (ii) the
Applicable Laws of the State of New York, (iii) the Applicable Laws of the
United States of America, (iv) Regulations T, U and X of the Federal Reserve
Board, or (v) the General Corporation Law of the State of Delaware. Such counsel
need not express any opinion, however, as to whether the execution, delivery or
performance by the Company or the Guarantors of the Transaction Agreements will
constitute a breach or violation of, or a default under or as a result of, any
covenant, restriction or provision with respect to any financial ratio or test
or any aspect of the financial condition or results of operations of the Company
or the Guarantors. Such counsel calls to your attention that certain of the
Applicable Contracts are governed by laws other than those as to which such
counsel expresses an opinion; such counsel expresses no opinion as to the effect
of such other laws on the opinions herein stated.

     (xiii) The statements in the Offering Circular under the captions
“Description of the Notes” and “Material U.S. Federal Income Tax
Considerations,” insofar as they constitute descriptions of contracts,
agreements or other legal documents, or refer to statements of law or legal
conclusions, fairly summarize the matters referred to therein in all material
respects, subject to the qualifications and assumptions stated therein.

     (xiv) No Governmental Approval (as defined in such counsel’s opinion),
which has not been obtained or taken and is not in full force and effect, is
required to authorize, or is required for, the execution and delivery by the
Company, KCS Resources, Inc., Medallion California Properties Company and KCS
Energy Services, Inc. of each of the Transaction Agreements, or the incurrence
or performance of their respective obligations thereunder, or the enforceability
of any of such Transaction Agreements against the Company or the Guarantors on
the date hereof, except such as may be required

14



--------------------------------------------------------------------------------



 



under state securities laws and except for the order of the Commission declaring
the Exchange Offer Registration Statement or the Shelf Registration Statement
(as each such term is defined in the Registration Rights Agreement) effective as
to which and to the extent we express our opinion in clause (xv) below.

     (xv) Assuming (i) the accuracy of the representations and warranties of the
Company set forth in paragraphs (z), (cc), (dd) and (ff) of Section 2 of this
Agreement, (ii) the due performance by the Company and the Purchasers of the
covenants and agreements set forth in this Agreement, (iii) the compliance by
the Purchasers with the offering and transfer procedures and the restrictions
described in the Offering Circular, (iv) the accuracy of the representations and
warranties of the Purchasers set forth in Section 4 of this Agreement, and
(v) the accuracy of the representations and warranties made or deemed to be made
in accordance with the section in the Offering Circular captioned “’Transfer
Restrictions”, the offer, issue, sale and delivery of the Offered Securities, as
guaranteed by the Guarantors, to the Purchasers and the initial resale of the
Offered Securities, as guaranteed by the Guarantors, by the Purchasers, each in
the manner contemplated by this Agreement and the Offering Circular, do not
require registration under the Securities Act; provided, however, that we
express no opinion as to any subsequent resale of any Offered Security or any
Exchange Note.

     (xvi) The Company is not and, after giving effect to the offering and sale
of the Offered Securities and the application of the proceeds thereof as
described in the Offering Document, will not be an “investment company” as such
terms are defined in the Investment Company Act.

     (xvii) The Original Indenture has been duly qualified under the Trust
Indenture Act of 1939, as amended, and the rules and regulations thereunder.

     In addition, such counsel shall state they have participated in conferences
with officers and other representatives of the Company and the Guarantors and
the independent public accountants for the Company and the Guarantors, our
representatives and our counsel at which the contents of the Offering Circular
and related matters were discussed and, although such counsel has not
independently verified and are not passing upon, and do not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Offering Circular (except and to the extent set forth in clause
(xiii) above), on the basis of the foregoing (relying with respect to factual
matters to the extent such counsel deem appropriate upon statements by officers
and other representatives of the Company and the Guarantors), no facts have come
to such counsel’s attention that have led such counsel to believe that the
Offering Circular, as of its date and as of the date hereof, contained or
contains an untrue statement of a material fact or omitted or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, it being understood that such counsel shall express no statement or
belief with respect to (a) the financial statements and related schedules
included therein, including the notes and the auditor’s report thereon, or
excluded therefrom, and (b) other financial, accounting or oil and gas reserve
data, in each case, included in the Offering Circular or excluded therefrom.

     In rendering its opinion pursuant to this Section 6(c), such counsel may
rely, as to all matters governed by the laws of jurisdictions other than the law
of the State of New York, the federal law of the United States and the General
Corporation Law of the State of Delaware, upon the opinions of counsel
satisfactory to the Purchasers. Such counsel may also state that, insofar as
such opinion involves factual matters, they have relied, to the extent they deem
proper, upon certificates of officers of the Company and its Subsidiaries and
certificates of public officials.

     (d) The Purchasers shall have received from Vinson & Elkins L.L.P., counsel
for the Purchasers, such opinion or opinions, dated the Closing Date, with
respect to the incorporation of the Company, the validity of the Offered
Securities, the Offering Circular, the exemption from registration for the offer
and sale of the Offered Securities by the Company to the several Purchasers and
the resales by the several Purchasers as contemplated hereby and other related
matters as CSFB may require, and the Company shall have furnished to such
counsel such documents as they request for the purpose of enabling them to pass
upon such matters.

     (e) The Purchasers shall have received a certificate, dated the Closing
Date, of the principal executive officer and a principal financial or accounting
officer of the Company in which such officers, to the best of

15



--------------------------------------------------------------------------------



 



their knowledge after reasonable investigation, state that the representations
and warranties of the Company and each of the Guarantors in this Agreement are
true and correct, that the Company and each of the Guarantors have complied with
all agreements and satisfied all conditions on their part to be performed or
satisfied hereunder at or prior to the Closing Date, and that, subsequent to the
date of the most recent financial statements in the Offering Document there has
been no material adverse change, nor any development or event involving a
prospective material adverse change, in the condition (financial or other),
business, properties or results of operations of the Company and the
Subsidiaries taken as a whole except as set forth in the Offering Document or as
described in such certificate.

     (f) The Purchasers shall have received a letter, dated the Closing Date, of
Ernst & Young LLP that meets the requirements of subsection (a) of this
Section 6, except that the specified date referred to in such subsection will be
a date not more than three days prior to the Closing Date for the purposes of
this subsection.

     (g) The Purchasers shall have received a letter, dated the Closing Date, of
NSAI, in form and substance satisfactory to the Purchasers, with respect to the
reserve information included in the Offering Circular.

     (h) The Company and the Guarantors shall have executed and delivered to the
Purchasers the Registration Rights Agreement.

        The Company will furnish the Purchasers with such conformed copies of
such opinions, certificates, letters and documents as the Purchasers reasonably
request. CSFB may in its sole discretion waive on behalf of the Purchasers
compliance with any conditions to the obligations of the Purchasers hereunder.

        7. Indemnification and Contribution.

     (a) The Company and each of the Guarantors, jointly and severally, will
indemnify and hold harmless each Purchaser, its partners, directors and officers
and each person, if any, who controls such Purchaser within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such Purchaser may become subject, under
the Securities Act or the Exchange Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the Offering Document, or any amendment or supplement thereto,
or any related preliminary offering circular or the Exchange Act Reports, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, including any losses, claims, damages or liabilities arising out
of or based upon the Company’s or such Guarantor’s failure to perform its
obligations under Section 5(a) of this Agreement, and will reimburse each
Purchaser for any legal or other expenses reasonably incurred by such Purchaser
in connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred; provided, however, that the
Company and each Guarantor will not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement in or omission or alleged omission
from any of such documents in reliance upon and in conformity with written
information furnished to the Company by any Purchaser through CSFB specifically
for use therein, it being understood and agreed that the only such information
consists of the information described as such in subsection (b) below; provided,
further, however, that the foregoing indemnity agreement with respect to losses,
claims, damages or liabilities shall not inure to the benefit of any Purchaser
(or any person controlling any Purchaser) with respect to any losses, claims,
damages arising out of or based upon (i) any untrue statement or alleged untrue
statement of any material fact in the preliminary offering circular or (ii) the
omission or alleged omission to state in the preliminary offering circular a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, if: (A) the Company
furnished sufficient copies of the Offering Circular on a timely basis to permit
delivery of the Offering Circular to all persons purchasing notes from the
Purchasers in the initial resale of such notes (such persons “Initial Resale
Purchasers”) at or prior to the written confirmation of the sale of the Offered
Securities to such person; (B) the Initial Resale Purchaser asserting such
losses, claims, damages or liabilities purchased Offered Securities in the
initial resale from the Purchasers and a copy of the Offering Circular (but
excluding the documents incorporated therein by reference) was not sent or given
by or on behalf of such Purchaser to such Initial Resale Purchaser; and (C) the
Offering Circular would have cured the defect giving rise to such losses,
claims, damages or liabilities.

16



--------------------------------------------------------------------------------



 



     (b) Each Purchaser will severally and not jointly indemnify and hold
harmless the Company and each Guarantor, their directors and officers and each
person, if any, who controls the Company or such Guarantor within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages or
liabilities to which the Company or such Guarantor may become subject, under the
Securities Act or the Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Offering Document, or any amendment or supplement thereto, or
any related preliminary offering circular, or arise out of or are based upon the
omission or the alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by such
Purchaser through CSFB specifically for use therein, and will reimburse any
legal or other expenses reasonably incurred by the Company in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred, it being understood and agreed that the only such
information furnished by any Purchaser consists of the sixth paragraph and the
tenth paragraph under the caption “Plan of Distribution”; provided, however,
that the Purchasers shall not be liable for any losses, claims, damages or
liabilities arising out of or based upon the Company’s or such Guarantor’s
failure to perform its obligations under Section 5(a) of this Agreement.

     (c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
subsection (a) or (b) above, notify the indemnifying party of the commencement
thereof, but the failure to notify the indemnifying party shall not relieve it
from any liability that it may have under subsection (a) or (b) above except to
the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection (a) or
(b) above. In case any such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section 7 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement includes (i) an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.

     (d) If the indemnification provided for in this Section 7 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Purchasers on the other from the offering of
the Offered Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company and the Guarantors on the one hand and the
Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Guarantors on the one hand and the Purchasers on the other shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) received by the Company and the Guarantors bear to
the total discounts and commissions received by the Purchasers from the Company
and the Guarantors under this Agreement. The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact

17



--------------------------------------------------------------------------------



 



relates to information supplied by the Company and the Guarantors or the
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission. The
amount paid by an indemnified party as a result of the losses, claims, damages
or liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), no Purchaser shall be required to contribute
any amount in excess of the amount by which the total discounts, fees and
commissions received by such Purchaser exceeds the amount of any damages which
such Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. The Purchasers’
obligations in this subsection (d) to contribute are several in proportion to
their respective purchase obligations and not joint.

     (e) The obligations of the Company and the Guarantors under this Section 7
shall be in addition to any liability which the Company and the Guarantors may
otherwise have and shall extend, upon the same terms and conditions, to each
person, if any, who controls any Purchaser within the meaning of the Securities
Act or the Exchange Act; and the obligations of the Purchasers under this
Section 7 shall be in addition to any liability which the several Purchasers may
otherwise have and shall extend, upon the same terms and conditions, to each
person, if any, who controls the Company or any Guarantor within the meaning of
the Securities Act or the Exchange Act.

        8. Default of Purchasers. If any Purchaser or Purchasers default in
their obligations to purchase the Offered Securities hereunder on the Closing
Date and the aggregate principal amount of the Offered Securities that such
defaulting Purchaser or Purchasers agreed but failed to purchase does not exceed
10% of the total principal amount of the Offered Securities, CSFB may make
arrangements satisfactory to the Company for the purchase of such Offered
Securities by other persons, including any of the Purchasers, but if no such
arrangements are made by the Closing Date, the non-defaulting Purchasers shall
be obligated severally, in proportion to their respective commitments hereunder,
to purchase the Offered Securities that such defaulting Purchasers agreed but
failed to purchase. If any Purchaser or Purchasers so default and the aggregate
principal amount of the Offered Securities with respect to which such default or
defaults occur exceeds 10% of the total principal amount of the Offered
Securities and arrangements satisfactory to CSFB and the Company for the
purchase of such Offered Securities by other persons are not made within 36
hours after such default, this Agreement will terminate without liability on the
part of any non-defaulting Purchaser or the Company or any of the Guarantors,
except as provided in Section 9. As used in this Agreement, the term “Purchaser”
includes any person substituted for a Purchaser under this Section 8. Nothing
herein will relieve a defaulting Purchaser from liability for its default.

        9. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company and the Guarantors or their respective officers and of the several
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Purchaser, the Company, the
Guarantors or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the Offered
Securities. If this Agreement is terminated pursuant to Section 8 or if for any
reason the purchase of the Offered Securities by the Purchasers is not
consummated, the Company and each of the Guarantors shall remain responsible for
the expenses to be paid or reimbursed by it pursuant to Section 5 and the
respective obligations of the Company and the Purchasers pursuant to Section 7
shall remain in effect. If the purchase of the Offered Securities by the
Purchasers is not consummated for any reason other than solely because of the
termination of this Agreement pursuant to Section 8 or the occurrence of any
event specified in clause (iii), (iv), (v), (vi) or (vii) of Section 6(b), the
Company will reimburse the Purchasers for all out-of-pocket expenses (including
fees and disbursements of counsel) reasonably incurred by them in connection
with the offering of the Offered Securities.

        10. Notices. All communications hereunder will be in writing and, if
sent to the Purchasers will be mailed, delivered or faxed and confirmed to the
Purchasers c/o Credit Suisse First Boston LLC, Eleven Madison Avenue, New York,
N.Y. 10010-3629, Attention: Transactions Advisory Group (Fax: 212-325-8016), or,
if sent to the Company, will be mailed, delivered or faxed and confirmed to it
at 5555 San Felipe, Suite 1200, Houston, TX 77056, Attention: Secretary (Fax:
713-877-1372); provided, however, that any notice to a Purchaser pursuant to
Section 7 will be mailed, delivered or faxed and confirmed to such Purchaser.

18



--------------------------------------------------------------------------------



 



          11. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
controlling persons referred to in Section 7, and no other person will have any
right or obligation hereunder, except that holders of the Offered Securities
shall be entitled to enforce the agreements for their benefit contained in the
second and third sentences of Section 5(b) hereof against the Company as if such
holders were parties hereto.

          12. Representation of Purchasers. You will act for the several
Purchasers in connection with this purchase, and any action under this Agreement
taken by you jointly or by CSFB will be binding upon all the Purchasers.

          13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

          14. Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of laws.

          The Company and each Guarantor hereby submit to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

19



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with the Purchasers’ understanding
of our agreement, kindly sign and return to the Company one of the counterparts
hereof, whereupon it will become a binding agreement among the Company, the
Guarantors and the several Purchasers in accordance with its terms.

            Very truly yours,

KCS Energy, Inc.
      By:        /s/ J. T. Leary         Name:   J. T. Leary        Title:  
Vice President   

            KCS Resources, Inc.
      By:        /s/ J. T. Leary         Name:   J. T. Leary        Title:  
Vice President   

            Medallion California Properties Company
      By:   /s/ J. T. Leary         Name:   J. T. Leary        Title:   Vice
President   

            KCS Energy Services, Inc.
      By:   /s/ J. T. Leary         Name:   J. T. Leary        Title:   Vice
President   

            Proliq, Inc.
      By:   /s/ Frederick Dwyer         Name:   Frederick Dwyer        Title:  
Vice President   

Signature Page to the Purchase Agreement

 



--------------------------------------------------------------------------------



 



The foregoing Purchase Agreement
is hereby confirmed and accepted
as of the date first above written.

Credit Suisse First Boston LLC
J.P. Morgan Securities Inc.
Harris Nesbitt Corp.
BNP Paribas Securities Corp.
Greenwich Capital Markets, Inc.

Acting on behalf of themselves
and as the Representatives of
the several Purchasers

By: Credit Suisse First Boston LLC

             

  By:        /s/ Damon Barber    

     

--------------------------------------------------------------------------------

   

      Name: Damon Barber    

      Title: Director    

Signature Page to the Purchase Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A

              Principal Amount of   Purchasers   Offered Securities  
Credit Suisse First Boston LLC
  $ 50,000,000  
 
       
J.P. Morgan Securities Inc
    15,000,000  
 
       
Harris Nesbitt Corp
    15,000,000  
 
       
BNP Paribas Securities Corp
    10,000,000  
 
       
Greenwich Capital Markets, Inc
    10,000,000  
 
     
 
       
Total
  $ 100,000,000  
 
     

Schedule A

 



--------------------------------------------------------------------------------



 



SCHEDULE B

KCS Resources Inc., a Delaware corporation
Medallion California Properties Company, a Texas corporation
KCS Energy Services, Inc., a Delaware corporation
Proliq, Inc., a New Jersey corporation

Schedule B

 